93 S.W.3d 807 (2002)
STATE of Missouri, Plaintiff/Respondent,
v.
Johnnie RAY, Defendant/Appellant.
No. ED 79581.
Missouri Court of Appeals, Eastern District, Division Two.
December 24, 2002.
Jeremiah W. (Jay) Nixon, Attorney General, Joel A. Block, Assistant Attorney General, Jefferson City, MO, for respondent.
Rosalynn Koch, Ellen Flottman, Assistant State Public Defender, Columbia, MO, for appellant.
Before PAUL J. SIMON, P.J., GARY M. GAERTNER, SR., J. and KATHIANNE KNAUP CRANE, J.

ORDER
PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding her guilty of possession with intent to deliver a controlled substance, in violation of Section 195.211 RSMo (1994). The trial court found her to be a prior and persistent offender and sentenced her to ten years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*808 The judgment is affirmed in accordance with Rule 30.25(b).